34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                barred absent a demonstration of good cause and actual prejudice.         See
                NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                            First, appellant claimed that he had good cause because he
                received ineffective assistance of trial and appellate counsel. We conclude
                that this argument lacked merit. Claims of ineffective assistance of trial
                and appellate counsel were reasonably available to be raised in a timely
                petition and ineffective-assistance-of-counsel claims that are themselves
                procedurally barred cannot establish good cause. Hathaway v. State, 119
                Nev. 248, 252-53, 71 P.3d 503, 506 (2003); see also Edwards v. Carpenter,
                529 U.S. 446,453 (2000).
                            Second, appellant, relying upon Martinez v. Ryan, 566 U.S.
                    132 S. Ct. 1309 (2012), argued that he had good cause because he was
                not appointed counsel for the first post-conviction proceedings. We
                conclude that this argument lacked merit. The appointment of counsel
                was discretionary in the first post-conviction proceedings,           see NRS
                34.750(1), and appellant failed to demonstrate an abuse of discretion or
                provide an explanation for why he could not raise this claim earlier.
                Further, this court has recently held that Martinez does not apply to
                Nevada's statutory post-conviction procedures.     See Brown v. McDaniel,
                    Nev. , P.3d (Adv. Op. No. 60, August 7, 2014). Thus, the
                failure to appoint post-conviction counsel and the decision in Martinez
                would not provide good cause for this late and successive petition.



                ...continued
                claims were previously litigated and appellant provided no cogent
                argument why he should be permitted to raise them again.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                              Third, appellant claimed that he had good cause because he
                  had been litigating the validity of his conviction in federal court and was
                  required to exhaust state court remedies. We conclude that this argument
                  lacked merit. Litigating a petition in federal court and exhaustion of
                  claims in order to seek federal court review do not provide good cause. See
                  Colley v. State, 105 Nev. 235, 236, 773 P.2d 1229, 1230 (1989); see also
                  Edwards, 529 U.S. at 452-53. Therefore, we conclude that the district
                  court did not err in denying this petition as procedurally barred.
                  Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                                    J.
                                                     Hardesty


                                                                                    J.



                                                                                    J.




                  cc:   Hon. Jennifer P. Togliatti, District Judge
                        Martinez Smith Aytch
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    eD